DETAILED ACTION 
Claims 65-74, submitted on February 20, 2020, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be in condition for allowance if an approvable terminal disclaimer were to be submitted.  This communication introduces at least one new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement, so this Office action is non-final.  See MPEP 706.07(a).  
Withdrawn Rejections 
The rejection of claims 65-74 for double patenting over US Patent Nos. 9,896,418 B2; 9,908,845 B2; 9,969,689 B2; 10,144,711 B2; 10,512,626 B2; and 10,597,366 B2 is withdrawn in view of the terminal disclaimers submitted on February 18, 2022.  
The rejection of claims 65-74 for double patenting over US Patent No. 10,807,948 B2 is withdrawn because applicant’s arguments (see applicant’s Remarks, submitted February 8, 2022, at p. 2) are persuasive.  
New Grounds for Rejection Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 65-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,278,942 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See claim 14 of the ‘942 patent, which claims methods of using compounds of the instant claims in such a manner that by practicing the subject matter claimed in the cited patent one would necessarily also meet the limitations of the instant claims.  The examiner therefore suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628